DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 3, 6, 7, 11, 14-24 are pending.
Amendment necessitated new claim rejections as set forth below.
Claim Objections
Claims 1, 3, 6 and 7 are objected to because:
 the amendment recited in claim 1 to delete previously presented structures (III)-(IX) is not clear. Please delete the previously presented structures (III)-(IX) clearly. 
Claim 1 recites Z is chosen----group----NR3R4. This is because there is no group and it’s only a single choice. Applicant is suggested to use language, such as “Z is -NR3R4”.
Claim 1 recites X is chosen----group---oxygen atom. This is because there is no group and it’s only a single choice. Applicant is suggested to use language, such as “X is an oxygen atom.
Claim 3 recites Z is chosen----group----NR3R4. This is because there is no group and it’s only a single choice. Applicant is suggested to use language, such as “Z is -NR3R4”.
Claim 6 recites R5 is chosen----group----hydrogen. This is because there is no group and it’s only a single choice. Applicant is suggested to use language, such as “R5 is a hydrogen”.
Claim 7 recites R5 is chosen----group----hydrogen. This is because there is no group and it’s only a single choice. Applicant is suggested to use language, such as “R5 is a hydrogen”.

Appropriate correction required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 14-19 are indefinite:
 as claim14 recite phrases at several instances throughout the claim, which reflects use of broader and narrower ranges within the same claim. For example, “an alkyl group –1 to 12 carbon atoms---methyl, ethyl---branched isomers”, which renders the claim indefinite.  

as claim15 recite phrases at several instances throughout the claim, which reflects use of broader and narrower ranges within the same claim. For example, “R13 –1 to 12 carbon atoms---methyl, ethyl---branched isomers”, which renders the claim indefinite.  
as claim16 recite phrases at several instances throughout the claim, which reflects use of broader and narrower ranges within the same claim. For example, “R3 and R4 –3 to 20 carbon atoms---cyclopropyl, adamantyl”, which renders the claim indefinite.  

as claim17 recite phrases at several instances throughout the claim, which reflects use of broader and narrower ranges within the same claim. For example, “R3 and R4 –3 to 20 carbon atoms---cyclopentenyl---”, which renders the claim indefinite.  

as claim18 recite phrases at several instances throughout the claim, which reflects use of broader and narrower ranges within the same claim. For example, “R3, R4 and R5–6 to 10 carbon atoms---phenyl, benzyl”, which renders the claim indefinite.  

as claim19 recite phrases at several instances throughout the claim, which reflects use of broader and narrower ranges within the same claim. For example, “R0, R1 and R2–1-12 carbon atoms---1-20 carbon atoms”, which renders the claim indefinite.  
This is because the claims refer to broader and narrower range in the same claim and thus scope of these claims is unclear. 
However, for the purpose of compact prosecution, these claims have been interpreted according to the broadest limitation in the claim.
Appropriate correction required.
Response to Arguments
Applicant’s remarks and amendment, filed on 10/20/2022, have been fully considered but found partially persuasive.
Applicant’s argument is moot in view of new rejection as set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623